Per Curiam:

This is an action to set aside a sale of a tract of school land situate in Pratt county, and the certificate of sale issued by the county clerk on October 13, 1884, to one Eli P. Williams, which certificate was assigned and transferred on October 30, 1884, to the defendant.
The sale is attacked upon the grounds that the petition praying for a sale was not made nor presented by a sufficient number of householders of the township in which the land is *656situate; that the persons appointed by the county superintendent as appraisers were not disinterested householders of the township at the time their appraisement was made and returned; and that the appraisement and sale were illegal, fraudulent, and void.
The petition does not specify the facts upon which the charges of illegality and fraud are made, nor is it alleged that the plaintiff has returned or offered to return the money paid by the purchaser upon the contract sought to be annulled. Following the decisions in The State, ex rel., v. Dennis, ante, p. 509, 18 Pac. Rep. 723, and The State, ex rel., v. Williams, ante, p. 517, 18 Pac. Rep. 727, the judgment of the district court must be affirmed.